Dismissed and Memorandum Opinion filed August 25, 2005








Dismissed and Memorandum Opinion filed August 25,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00726-CR
____________
 
THE STATE OF
TEXAS, Appellant
 
V.
 
JEREMY DWAYNE
GIBSON,
Appellee
 

 
On Appeal from the
278th District Court
Walker County,
Texas
Trial Court Cause No.
22715
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by the Walker County District Attorney, has been filed with
this court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we grant the State=s request.
Accordingly, we order the appeal dismissed.  We direct the clerk of the court to issue the
mandate of the Court immediately.
PER CURIAM
 




Judgment rendered
and Memorandum Opinion filed August 25, 2005.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.
Do not publish C Tex.
R. App. P. 47.2(b).